IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMAL CHE GLENN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2357

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Jamal Che Glenn, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order barring petitioner from further

pro se filings rendered April 11, 2014, in Duval County Circuit Court case number 16-

1997-CF-009877-AXXX-MA is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.